Case 1:19-cv-00516-SKC Document 1-1 Filed 02/21/19 USDC Colorado Page 1 of 2




                        EXHIBIT 1
Colorado Secretary of State - Summary
  Case 1:19-cv-00516-SKC                                                      Page
                                 Document 1-1 Filed 02/21/19 USDC Colorado Page 2 of1 2of 1



                                                                                                                                 About Secretary Griswold | Español




For this Record...
Filing history and
documents
Get a certificate of good                                                Summary
standing
File a form
Subscribe to email
notification
Unsubscribe from email
                            Details
notification
                                                         Name SOUTHWEST AIRLINES CO.
                                                        Status Good Standing                  Formation date 03/17/1994
Business Home
Business Information
                                                    ID number 19941031789                               Form Foreign Corporation
Business Search                          Periodic report month March                             Jurisdiction Texas
                               Principal office street address 2702 LOVE FIELD DRIVE, DALLAS, TX 75235-1908, United States
FAQs, Glossary and
Information                                                     2702 LOVE FIELD DRIVE, HDQ, 6TX, DALLAS, TX 75235-1908, United
                             Principal office mailing address
                                                                States




                            Registered Agent
                                                         Name The Prentice-Hall Corporation System, Inc.
                                                Street address 1900 W. Littleton Boulevard, Littleton, CO 80120, United States
                                               Mailing address n/a




                                Filing history and documents
                                Get a certificate of good standing
                                Get certified copies of documents
                                File a form
                                Set up secure business filing
                                Subscribe to email notification
                                Unsubscribe from email notification




                                      Back




                                                               Terms & conditions | Browser compatibility




https://www.sos.state.co.us/biz/BusinessEntityDetail.do?quitButtonDestination=BusinessE... 2/13/2019
